Citation Nr: 0921051	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip and back.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left hip and left leg 
disability, has been received.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In February 2007, the Veteran presented testimony at a 
hearing before the undersigned, which was held at the RO.

In May 2007, the Board remanded this case to the RO for 
further procedural and evidentiary development.

The RO previously denied service connection for a left hip 
and left leg disability by March 1981 rating decision that 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  In its present adjudication, the RO denied 
the claim based on a determination that sufficient new and 
material evidence to reopen it had not been received.  
Indeed, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  In 
any event, regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Arthritis of the right hip and back is not shown to be 
related to the Veteran's active duty service.

2.  By March 1981 rating decision, the RO denied the 
veteran's claim of service connection for a left hip and left 
leg disability; although he was sent notice of the RO's 
decision, the Veteran did not file an appeal, timely or 
otherwise, regarding that decision.

3.  The evidence associated with the claims file subsequent 
to the March 1981 rating decision does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hip and back was not incurred in 
or as a result of active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The March 1981 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 1103 (2008).

3.  Since the final March 1981 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for a left hip and left leg disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in August 2007.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter 
provided to the Veteran in August 2007 included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in September 2001 and August 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA clinical records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Also, he was 
afforded a comprehensive VA medical examination in November 
2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection (arthritis of the right hip and back)

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On entry into service in February 1945, no physical problems 
were found.  On separation medical examination in July 1946, 
the Veteran was found to be physically qualified for 
discharge.  No physical disabilities were noted.  

On VA medical examination in October 2001, the Veteran 
complained of low back and right hip pain.  The examiner 
diagnosed arthritis of the right hip and back per patient's 
history.

On VA Aid and Attendance examination in August 2003, the 
examiner noted lumbar limitation of motion.  No disorders of 
the lower extremities were apparent.

On August 2003 VA general medical examination, the Veteran 
reported pain in the right lower back and right hip.  The 
examiner rendered no diagnosis regarding any disability 
associated with the back or right hip.

During his February 2007 hearing, the Veteran testified that 
he suffered a right leg injury in service.  When confronted 
with the fact that in his 1981 claim of service connection, 
he indicated that he had sustained a left leg injury in 1945, 
he responded, "[w]ell it must have been ... .  I don't know 
but it's my right leg giving me more problems now than - I'm 
sorry I misinterpreted that."  He explained that he jumped 
from a motor launch to a pontoon barge and that he hit the 
pontoon barge "very hard."  He went to sick bay.  He 
testified that he could not recall for how long but that the 
time period in sick bay was substantial.  Following initial 
treatment, according to him, he still experienced aches and 
pains.  

On VA examination in November 2008, the Veteran indicated 
that he sustained a right leg injury in service when jumping 
off a boat onto a pontoon barge.  He maintained that he was 
in sick bay for 10 days and that he returned to regular duty 
thereafter.  According to him, five to 10 years later, he 
began to experience right lower extremity trouble.  An X-ray 
study of the hips reflected moderate degenerative joint 
disease bilaterally.  Regarding the back, the Veteran spoke 
of constant pain for many years.  An X-ray study of the 
lumbosacral spine revealed multilevel degenerative disc 
disease and advanced generalized degenerative changes.  The 
examiner opined that there was less than a 50 percent 
likelihood that degenerative joint disease of the spine and 
hips and degenerative disc disease of the spine were related 
to service.  The examiner explained that there was no 
clinical evidence of injury to the hips or spine in the 
service treatment records and that there was no hip or spine 
problem that occurred soon enough after separation to show an 
adequate nexus between the claimed service event and the 
current degenerative conditions.  The examiner further noted 
that degenerative conditions of the joints and spine were 
very common in the general population and were most commonly 
caused by decades of wear and tear.  

The Board notes that the Veteran essentially retracted his 
claim of an injury to the right hip and back during service 
and indicated that the injury was to the left lower 
extremity.  In any event, the medical evidence of record 
indicates that there is no nexus between arthritis of the 
right hip and back and service.  Rather, the evidence 
suggests that such arthritis is age related.  Because there 
is no evident relationship between the Veteran's right hip 
and back arthritis and service, service connection for the 
claimed disability is denied.  Id.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

New and Material Evidence (left hip and left leg disability)

In a March 1981 rating decision, the RO denied the Veteran's 
claim of service connection for a left hip and left leg 
disability on the basis that there was no evidence in the 
service treatment records of injuries or diagnoses pertinent 
to the left hip and leg.  The Veteran was provided notice of 
the decision and of his appellate rights.  He did not file a 
notice of disagreement.  Therefore, the March 1981 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2008) (detailing the 
procedures for appealing unfavorable RO determinations to the 
Board).  Nevertheless, a claim will be reopened in the event 
that new and material evidence is presented.  38 U.S.C.A. § 
5108.  Because the March 1981 rating decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1981 rating 
decision consisted of the service treatment records 
indicating no injury or diagnosis associated with the left 
hip or left leg.

Potentially relevant evidence received subsequent to the 
March 1981 rating decision consists of an October 2001 VA Aid 
and Attendance examination report containing no reference to 
a disability of the left hip and left leg; an August 2003 VA 
aid and attendance examination report indicating, 
essentially, no disorders of the lower extremities; an August 
2003 VA general medical examination report containing no 
diagnoses regarding the left hip and left leg; the Veteran's 
May 2007 hearing testimony regarding having sustained a left 
lower extremity injury when jumping onto a pontoon barge; and 
a November 2008 VA orthopedic examination report indicating 
that the Veteran spoke of the right lower extremity injury 
and containing a medical opinion that there was less than a 
50 percent likelihood that degenerative joint disease of the 
hips was related to service, as there was no clinical 
evidence of an injury to the left lower extremity in service 
and because degenerative joint disease of the hips was common 
and likely age-related in the Veteran.  

The Board has reviewed the evidence since the March 1981 
rating decision and has determined that it is "new" in that 
it was not of record at the time of the March 1981 rating 
decision.  The aforementioned evidence, however, is not 
"material" because it does not support the Veteran's 
contention that a left hip and left leg disability is related 
to his period of active duty service.  The Veteran's 
contentions of left hip and left leg injury while aboard ship 
in 1945 were of record at the time of the March 1981 rating 
decision.  Thus, the new evidence does not relate to 
unestablished facts necessary to substantiate the Veteran's 
claim of service connection for a left hip and left leg 
disability and does not present a reasonable possibility of 
the substantiation of his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of service connection for a 
left hip and left leg disability is not reopened and remains 
denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for arthritis of the right hip and back is 
denied.

No new and material evidence having been received, the 
Veteran's claim of service connection for a left hip and left 
leg disability is not reopened and remains denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


